Citation Nr: 0824036	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-34 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
changes at L3-S1.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from October 1981 to 
October 1992.  He also served on active duty for training 
from July 28 to August 11, 2001, September 14 to 16, 2001, 
and from April 17 to May 3, 2002.  He also served on various 
periods of inactive duty training from 2000 to 2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

As part of the May 2004 rating decision the RO denied service 
connection for bilateral hearing loss.  Later, in September 
2006, the RO granted service connection for right ear hearing 
loss.  Thus, the hearing loss claim now on appeal only 
concerns only the veteran's left ear.  


FINDINGS OF FACT

1.  Lumbar degenerative changes at L3-S1 were not 
demonstrated during either active duty, active duty for 
training, or inactive duty for training; and lumbar 
degenerative changes were not manifested to a compensable 
degree in the first year following the veteran's separation 
from active duty.

2.  Back-related complaints occurring during the veteran's 
active duty for training and inactive duty for training are 
related to civilian work-related injuries.  

3.  The veteran does not have a left ear hearing loss for VA 
compensation purposes that is attributable to his military 
service.




CONCLUSIONS OF LAW

1.  Lumbar degenerative changes at L3-S1 was not incurred or 
aggravated during service, and lumbar arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2007).

2.  Left ear hearing loss was not incurred or aggravated 
during active duty service, and a sensorineural left ear 
hearing loss may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in March 2003 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Here, the veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claims of entitlement to service 
connection.  Despite this failure the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision because the claims are being denied, and any 
questions as to what would be an appropriate disability 
rating and effective date to assign are moot.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the evidence of 
record rebuts any suggestion that the appellant has been 
prejudiced in any manner.  Hence, the case is ready for 
adjudication.  

Factual Background

The appellant claims entitlement to service connection for 
"back pain" and hearing loss.  See January 2003 VA Form 21-
526.  He has made no concise allegations as to how his 
claimed back disorder was incurred.  As for his claimed left 
ear hearing loss, he claims to have been subjected to noise 
exposure, to include artillery, heavy equipment, and weapons.  
See VA audio examination report dated in August 2006.  

Service personnel records show that the veteran served on 
active duty from October 1981 to October 1992.  He also 
served on active duty for training from July 28 to August 11, 
2001, September 14 to 16, 2001, and from April 17 to May 3, 
2002.  

Service medical records show neither back nor hearing loss 
problems at the time of the appellant's September 1981 active 
duty enlistment examination.  A June 2006 report presents a 
formal finding that the veteran's service medical records for 
the period from October 1981 to October 1992 are unavailable 
for review.  

The report of a November 1992 medical examination afforded 
the veteran in conjunction with his National Guard enlistment 
shows neither findings of a back disorder nor left ear 
hearing loss.  A March 1998 report of medical examination 
showed normal left ear hearing for VA purposes.  See 
38 C.F.R. § 3.385 (2007).  

A physical profile in October 1998 noted the presence of 
"hearing loss"; it did not state which ear (or ears) was 
affected.  

A March 2002 private X-ray report shows diagnoses of moderate 
degenerative changes of the lumbar spine, and facet joint 
arthropathy at the lumbosacral junction with associated disc 
space narrowing at L5-S1.  

An April 2002 report prepared by The McKenzie Institute notes 
that the appellant reported a history of low back pain since 
February 2002 when he was rear ended while in a state truck. 

The appellant complained of "extreme back pain" on May 1, 
2002.  A back disorder was not diagnosed.  A May 1, 2002, 
health record notes that the veteran attributed his back pain 
to his involvement in a civilian work-related motor vehicle 
accident occurring in his capacity as a Missouri state 
employee.  

A Missouri Department of Transportation form shows that the 
veteran was involved in a work related incident in February 
2002; lumbar and cervical spine disorders were diagnosed.  A 
separate Missouri Department of Transportation form shows 
that the veteran was involved in a work related incident in 
May 2002; low back pain was diagnosed.  A July 2002 private 
medical record shows that the veteran received epidural 
injections for back pain.  A medical examination conducted in 
October 2002 shows findings of increasing back pain.  Left 
ear hearing loss was not demonstrated at that time.  The 
medical history report pertaining to this examination noted 
that low back pain complaints were related to a workers' 
compensation injury.  

In May 2003 the veteran was assigned a profile for hearing 
loss.  

An August 2006 VA audio examination report fails to include 
clinical findings of any left ear hearing loss disability as 
defined by 38 C.F.R. § 3.385.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Arthritis and a sensorineural hearing loss may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year following separation from 
active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

ACDUTRA is generally full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1).  "Active duty for training" includes full-time 
duty for training performed by National Guardsmen, pursuant 
to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, and by 
Reservists.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. 
§ 3.6(c) (2007).  INACDUTRA is generally Reserve duty other 
than full-time duty.  38 C.F.R. § 3.6(d).  Annual training is 
an example of active duty for training while "weekend 
drills" are inactive duty training.  Thus, service 
connection is granted for either an injury or disease 
incurred during "annual training" but only for an injury 
incurred during a "weekend drill."8

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In deciding whether the appellant has a current disability 
due to military service, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  The Board is also mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 
(1999).

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  

The veteran's statements relating his claimed disorders to 
service are not competent evidence.  As a layperson, he lacks 
the training/expertise to provide a competent opinion in the 
matter of medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Analysis

Lumbar Degenerative Changes at L3-S1

As noted, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty.  Moreover, under this statute 
the appellant must submit proof of a present disability 
resulting from service in order to merit service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Here, there is no competent medical opinion that the 
appellant has a back disorder which was incurred in or 
aggravated during active duty, active duty for training as a 
reserve or National Guard, or any period of inactive duty 
training.  While the appellant complained of back pain in May 
2002 during a period of ACDUTRA, this is clearly shown by the 
record to have been related to a civilian work-related injury 
sustained by the veteran during his employment with the 
Missouri Department of Transportation.  

Presumptive service connection does not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Therefore service connection for lumbar degenerative 
changes, first diagnosed in May 2002, is not warranted on a 
presumptive basis.

The Board also finds noteworthy that there is no post service 
continuity of complaints, or symptoms pertaining to any 
lumbar disorder.  In fact, it is not even clear to the Board 
that the veteran in fact currently suffers from a lumbar 
disorder.  Even assuming that the appellant has a current 
lumbar disorder the record is devoid of any competent medical 
opinion which relates any currently diagnosed back disorder 
to service or to any event therein.

Simply put, the competent evidence shows that the appellant 
did not injure his back while on active duty, active duty 
training, or inactive duty for training.  As such, service 
connection is denied.

Left Ear Hearing Loss

The veteran contends that he has a left hearing loss disorder 
due essentially to his military service.

In this case, the service medical records concerning the 
veteran's service do not reveal any evidence of left ear 
hearing loss.  Further, post-service audiology test results 
do not show hearing loss as defined in 38 C.F.R. § 3.385.

The Board has reviewed the service and postservice medical 
records on file, and finds that none of these records show 
that the veteran was treated for, or was diagnosed as having, 
a left ear hearing loss as that term is defined by 38 C.F.R. 
§ 3.385.  In the absence of competent evidence of a present 
disability, there is no valid claim of entitlement to service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The claim is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for lumbar degenerative 
changes at L3-S1 is denied.  

Entitlement to service connection for left ear hearing loss 
is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


